39-5Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of  claims 1-38 and 52-58 in the reply filed on 12/21/2020 is acknowledged.
Claims 39-51 should be canceled. Correction is required.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-38 and 52-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, it is unclear how the  accelerometer and the magnetometer can “determine” the orientation and the location of the power detector since their functions are to sense, not to determine, and they do not have any structural relationship with the antenna and the converter.
In claim 2,  the description is incomplete because the “gyroscope” is  not connected anything since they do not have a structural relationship with the components recited in claim 1. Thus, the claimed gyroscope may not perform function. The same is true for claim 28.
In claims 22-25 and 38 and 53, it is unclear how the RF power detector can has an area not exceeding 2 cm2 since the detector is not recited a physical structure.
In claim 26, it is unclear how the circuitry can be adapted to “identify a location of the RF power detector in accordance with one or more of a polarization, time of flight or Doppler measurement of the RF signal received by the antenna; and an orientation sensor”, what the “time of flight”, “polarization” and “Doppler measurement” are. The description is incomplete because the “circuitry” and “the sensor” are not connected anything. Thus, the claimed detector may not perform function. 
Regarding claim 52, the recitation “the map” and “the plurality of positions and orientations” lacks clear antecedent basis.  It is unclear how the detector can have “a plurality of locations”;  how the  accelerometer and the magnetometer can “determine” the orientation and 
Regarding claim 58, the recitation  “the plurality of positions and orientations” on line 8 lacks clear antecedent basis.  It is unclear how the sensor can “determine” the orientation and the location of the power detector since its functions is to sense, not to determine, and how the positions can be “selected” since no selecting means is recited in this claim. Also,  it is unclear how the positions can be “selected” and how this selecting step is read on the preferred embodiment. Insofar as understood, no such step is seen on the drawings.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Allowable Subject Matter
          Claims 1-38 and 52-59 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b). These claims are allowed because the prior art of record fails to disclose that:
-a narrow-band RF power converter adapted to convert the RF signal to a DC signal; an accelerometer; and a magnetometer, and said accelerometer and magnetometer operating to determine an orientation and location of the power detector as combined in claim 1.
-a narrow-band RF power converter adapted to convert the RF signal to a DC
signal; circuitry adapted to identify a location of the RF power detector in
accordance with one or more of a polarization, time of flight or Doppler measurement of the signal received by the antenna as combined in claim 26.

-selecting the position of the array of RF signal transmitters in accordance with the DC powers determined at the plurality of positions and orientations as combined in claim 58.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842